Citation Nr: 0210590	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Detroit Michigan.  
When the veteran's case was before the Board in December 
2000, it was remanded for additional development.  The case 
was returned to the Board in August 2002 for further 
appellate action.

The veteran was afforded a hearing before the undersigned 
member of the Board in May 2000.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  Bilateral hearing loss disability was not present within 
one year of the veteran's discharge from service and current 
bilateral hearing loss disability is not etiologically 
related to the veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, nor may its incurrence or 
aggravation during active duty be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that the veteran's 
hearing was 15/15 on induction.  They do not reveal any 
evidence of defective hearing during the service period.  On 
discharge, the veteran's hearing was 15/15.

The veteran filed a claim of entitlement to compensation for 
unrelated disabilities shortly after discharge in 1946.  He 
made no complaint of hearing disability at that time.  On VA 
examination in January 1947 the veteran's auditory canals 
were noted as being normal.  

In November 1980 the veteran submitted an additional claim of 
entitlement to service connection.  He did not claim 
entitlement to service connection for hearing loss disability 
at that time.  Private medical records submitted in support 
of that claim are silent regarding the existence of hearing 
loss disability.  

The veteran submitted his claim of entitlement to service 
connection for hearing loss disability in September 1998.  He 
testified before the undersigned member of the Board in May 
2000.  He stated that he was exposed to combat noise without 
hearing protection.  He indicated that although he was not 
receiving treatment for his hearing loss, he had been tested 
at Miracle Ear.  He maintained that his hearing loss had been 
caused by noise exposure during service, and denied having 
been exposed to excessive noise after service discharge.

The veteran subsequently submitted May 2000 records from a 
private audiologist.  They show that the veteran reported 
gradual hearing loss over the previous 12 years.  He also 
indicated that he had experienced occasional episodes of 
vertigo.  The examiner noted that the veteran had been 
exposed to artillery noise during World War II.  He diagnosed 
mild sloping to moderate high frequency sensorineural hearing 
loss bilaterally.  Hearing levels for the lower test 
frequencies were within normal limits.  

Treatment records from the veteran's private physician for 
the period from May 2000 to August 2001 make no note of 
complaints of or treatment for hearing loss.  

The report of audiometric testing performed in May 2001 at 
the Hearing Aid Center of Kalamazoo reflects the following 
results: 




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
15
20
50
50
45
36
LEFT
15
20
60
65
55
43

January 2002 audiometric testing by the same provider 
disclosed the following:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
15
25
55
55
45
39
LEFT
25
10
60
65
60
44

A VA audiological examination was conducted in March 2002.  
The examiner noted that the veteran's hearing had been found 
to be normal on service discharge, and that although the 
veteran had made claims to VA in 1946 and 1980, he had not at 
those times made claims for hearing loss disability.  The 
veteran reported noise exposure during his service with a 
mortar company.  He denied occupational and recreational 
noise exposure.  Audiological examination revealed the 
following results:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
25
60
60
50
49
LEFT
20
20
65
65
65
54

Speech recognition scores were 98 for the right and 92 for 
the left.  The examiner concluded that on examination and 
review of the record, there was no evidence to support to 
hearing loss at the time of military discharge.  He stated 
that he did not support service connection for hearing loss 
as there was no continuity or chronicity of care established.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
April 2002.  The Board notes that the veteran has been 
apprised of the evidence and information necessary to 
substantiate his claim.  The RO has scheduled VA examinations 
of the veteran's claimed hearing loss disability and has 
obtained VA and private treatment records.  The veteran was 
afforded the opportunity to present testimony to the 
undersigned member of the Board.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  Moreover, in a July 2002 statement, the veteran's 
representative indicated that the claim had been reviewed and 
that no further evidence or statement was necessary.  The 
Board is also unaware of any additional evidence or 
information that could be obtained to substantiate the claim.

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In considering this case on the merits, the Board finds that 
service connection for hearing loss disability is not 
warranted.  In this regard the Board notes that the veteran's 
service medical records show no evidence of hearing 
disturbance and that the veteran's hearing was found to be 
normal on service discharge.  Further, although the veteran 
has submitted previous claims to VA, he did not claim 
entitlement to service connection for hearing loss disability 
until 1998, more than 50 years after service discharge.  The 
first medical evidence of hearing loss in the record dates to 
May 2000.  While the evidence clearly establishes that the 
veteran currently has hearing loss disability, the record is 
devoid of medical evidence of a nexus between the current 
hearing loss disability and the veteran's military service.  
Moreover, the VA examiner who reviewed the veteran's claims 
folder found no basis to connect the hearing loss disability 
to the veteran's military service.

The evidence of a relationship between the veteran's military 
service and his current hearing loss disability is limited to 
the veteran's own statements; however, as a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
preponderance of the evidence is again the veteran's claim, 
and service connection for hearing loss disability must be 
denied.  

ORDER

Entitlement to service connection for hearing loss disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

